DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 2 and 15 are objected to because of the following informalities:  
Claim 2, line 13, “coupled” should be deleted. 
Claim 15, line 13, “coupled” should be deleted.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
Claim 2-6, 10-11, 15, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 3,971,384 (Hasson).
2. Hasson discloses a method of making a closure device for closing a wound or an incision (Abstract) comprising forming a first base panel (surgical tape 10) with a first upper surface, a first lower surface, and a first adhesive on the first lower surface (FIG. 1; col. 2, lns. 47-52). The method includes coupling a plurality of first supports (anchors 16) to the first upper surface such that the plurality of first supports are longitudinally spaced-apart relative to each other (FIG. 2; col. 2, lns. 53-55). The method includes forming a second base panel (surgical tape 14) with a second upper surface, a second lower surface, and a second adhesive on the second lower surface (FIG. 1; col. 2, lns. 47-52). The method includes coupling a plurality of second supports (slides 18) coupled to the second upper surface such that the plurality of second supports are longitudinally spaced-apart relative to each other (FIG. 2; col. 2, lns. 55-57). The method includes forming a plurality of lateral ties (tie strips 36) that are configured to couple the first base panel and the second base panel to each other (FIG. 1; col. 2, lns. 61-68). Each lateral tie has (i) a first end (finger-pressing member 40) that is connected to one support of the plurality of first supports of the first base panel (FIG. 1; col. 2-3, lns. 61-7)(e.g., member 40 is permanently fixed relative to anchor 16 in FIG. 1 when the closure device is applied to tissue on  opposed sides of incision) and (ii) a second end (teeth 38) that is reversibly and adjustably 
Hasson discloses the invention substantially as claimed as discussed above and further discloses the first end of each lateral tie being connected to, rather than permanently fixed relative to, one support of the plurality of first supports (FIG. 1-2; col. 2-3, lns. 61-7). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure device of Hasson to form the first end permanently fixed relative to, in place of merely connected to, one support of the plurality of first supports, since it has been held to be within the general skill of a worker in the art to form elements as integral, in place of separate. See MPEP 2144. The examiner notes that a person having ordinary skill in the art would recognize the benefit of forming these elements as permanently fixed relative to one another of reducing closure device failure and minimizing the number of parts in the closure device. Also, it appears that the prior art of Hasson would perform equally as well as the claimed invention if the elements were formed as integral, in place of separate. 
3. Hasson discloses the invention substantially as claimed as discussed above and further discloses, for each lateral tie, forming the first end of the lateral tie separate with the respective one support of the plurality of first supports to which the first end is permanently fixed (FIG. 1-2; col. 2-3, lns. 61-7) such that Hasson does not disclose the first end being integral with the respective one support of the plurality of first supports. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure device of Hasson to form the first end as integral with, in place of separate from, the respective one 
4. Forming the first base panel comprises coupling the plurality of first supports to the first upper surface (FIG. 1-2; col. 2, lns. 53-55). Forming the second base panel comprises coupling the plurality of second supports to the second upper surface (FIG. 2; col. 2, lns. 55-57).
5. The method includes forming each second support by forming a ratchet (locking tab 28) that is configured to reversibly and adjustably couple to the second end of a respective lateral tie of the plurality of lateral ties (FIG. 1 and 3; col. 2, lns. 57-65). The method includes forming the plurality of lateral ties comprises forming, on each lateral tie, a plurality of ratchet teeth (teeth 38) that are configured to engage the ratchet of the respective support of the plurality of second supports (FIG. 1 and 3; col. 2, lns. 57-65).  
6. Forming the plurality of lateral ties comprises, for each lateral tie, forming a rod including the plurality of ratchet teeth (teeth 38) on a midsection of the rod (FIG. 1 and 3; col. 2, lns. 57-65). 
10. Hasson discloses the invention substantially as claimed as discussed above and further discloses applying, to the first lower surface, at least one adhesive (col. 2, lns. 47-50) but is silent on the exact type of adhesive such that it does not disclose a hydrocolloid, a hydrogel, or an acrylic polymer. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the adhesive of Hasson to be a hydrocolloid, a hydrogel, or an acrylic polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious 
11. The method includes forming a plurality of perforations (tear line 54) through the first base panel and the second base panel (FIG. 6; col. 3, lns. 42-58). Each perforation extends along a lateral line that is parallel to a direction by which the plurality of lateral ties extend when the plurality of lateral ties couple the first base panel and the second base panel to each other FIG. 6; col. 3, lns. 42-58).  
15. Hasson teaches a method substantially as claimed as discussed above. Hasson further discloses coupling the plurality of first supports, coupling the plurality of second supports, and forming the plurality of lateral ties comprises arranging the plurality of first supports, the plurality of second supports, and the plurality of lateral ties in a serpentine arrangement (e.g., see the serpentine arrangement of FIG. 3 where at least the anchors 16, tie strips 36, and slides 18 form a serpentine-shape). In the serpentine arrangement, each lateral tie couples a different pair of the plurality of first supports and the plurality of second supports to each other (e.g., each tie strip 36 couples a different pair of anchors 16 and slides 18 since a single tie strip 36 is coupled to each anchor 16 and slide 18).  
19. Hasson discloses the invention substantially as claimed as discussed above and further discloses, for each lateral tie, forming the first end of the lateral tie separate with the respective one support of the plurality of first supports to which the first end is permanently fixed (FIG. 1-2; col. 2-3, lns. 61-7) such that Hasson does not disclose the first end being integral with the respective one support of the plurality of first supports. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure device of Hasson to form the first end as integral with, in place of separate from, the respective one .
Claims 7-9, 13, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 3,971,384 (Hasson), as applied to claim 2 above, and further in view of US 2005/0020956 (Lebner ‘956).
7. Hasson discloses the invention substantially as claimed as discussed above and further discloses forming the plurality of first supports and the plurality of second supports from a first material (“plastic”). The first base panel and the second base panel are formed from a second material (surgical tape 10, 14). However, Hasson does not disclose the first material is less elastic than the second material. Lebner ‘956 teaches a closure device in the same field of 
8. Hasson discloses forming the plurality of lateral ties from the first material (“plastic” at col. 2, lns. 63-65).
9. Hasson discloses the invention substantially as claimed as discussed above and further discloses the first material is plastic but does not disclose the exact type of plastic such that it does not teach Nylon, Polypropylene, Polyethylene, or Poly carbonate.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plastic first material of Hasson to be Nylon, Polypropylene, Polyethylene, or Poly carbonate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and it appears that the prior art of Hasson would perform equally as well as the claimed invention.
13. Hasson discloses the invention substantially as claimed as discussed above but does not disclose coupling first and second release liners to the first and second lower surfaces, respectively. Lebner ‘956 teaches a closure device in the same field of endeavor having first and second release liners coupled to the first and second lower surfaces, respectively, for the purpose 
20. Hasson discloses the invention substantially as claimed as discussed above but does not disclose coupling first and second release liners to the first and second lower surfaces, respectively. Lebner ‘956 teaches a closure device in the same field of endeavor having first and second release liners coupled to the first and second lower surfaces, respectively, for the purpose of protecting the adhesive surfaces from contamination and oxidation (P0023). The first and second release liners are removable from the first and second base panels to expose the first and second adhesives on the first and second lower surfaces (P0023). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure device of Hasson to include first and second release liners as taught by Lebner ‘956 in order to protect the adhesive surfaces from contamination and oxidation.
Claims 12 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 3,971,384 (Hasson), as applied to claim 2 above, and further in view of US 2007/0038247 (Lebner ‘247).
12. Hasson discloses the invention substantially as claimed as discussed above and further discloses the first base panel has an inner lateral edge that faces toward the second base panel and an outer lateral edge that faces away from the second base panel (FIG. 1-2) and the second base panel comprises an inner lateral edge that faces toward the first base panel and an 
21. Hasson discloses the invention substantially as claimed as discussed above and further discloses the first base panel has an inner lateral edge that faces toward the second base panel and an outer lateral edge that faces away from the second base panel (FIG. 1-2) and the second base panel comprises an inner lateral edge that faces toward the first base panel and an outer lateral edge that faces away from the first base panel (FIG. 1-2). However, Hasson does not disclose first and second skirts coupled to the first and second base panels, respectively. Lebner ‘247 teaches a closure device in the same field of endeavor having first and second skirts (pads 16, 18) coupled to the first and second base panels (pads 12, 14), respectively, for the purpose of adjusting tension between the first and second base panels by translating the skirts (FIG. 16-20; P0043). The first skirt extends laterally beyond the outer lateral edge of the first base panel and has an adhesive on a bottom surface of the first skirt (FIG. 16; P0043). The second skirt extends laterally beyond the outer lateral edge of the second base panel and has an adhesive on a bottom surface of the second skirt (FIG. 16; P0043). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure device of Hasson to include first and second skirts as taught by Lebner ‘247 in order to adjust tension between the first and second base panels by translating the skirts.
Claims 14 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 3,971,384 (Hasson), as applied to claims 2 and 15 above, and further in view of US 2008/0114396 (Cory).
14 and 17. Hasson discloses the invention substantially as claimed as discussed above but does not disclose the first supports being C-shaped structures. Cory teaches a closure device in the same field of endeavor having first supports (closure components 14) which are C-shaped structures including an axial spine portion and two lateral support portions extending from the axial spine portion (FIG. 1). It would have been an obvious matter of design choice to modify the first supports of Hasson to be C-shaped as taught by Cory, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized 
18. The first base panel comprises an inner lateral edge that faces toward the second base panel and outer lateral edge that faces away from the second base panel (FIG. 1 of Cory). The two lateral support portions extend from the axial spine portion toward the inner lateral edge (FIG. 1 of Cory).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 9,089,328 (Belson ‘328). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the claims of this application.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,474,529 (Belson ‘529). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the claims of this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085.  The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771